DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (claims 1-17) in the reply filed on 8/18/2022 is acknowledged.  The traversal is on the ground(s) that no serious or undue burden would result if restriction between Species 1 and 2 was not require.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  The Examiner persists in this requirement; thus, Applicant reserves the right to file a Divisional Application at a later time, if so desired.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 6-8 recite the limitation "the non-mandrel fill".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spacers".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 14 recite the limitation "the BEOL".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US 7560390; hereinafter Sant) in view of Choi et al. (US 2014/0197520; hereinafter Choi).
Regarding claim 1, Sant discloses an integrated circuit comprising:
a semiconductor wafer 110 (fig. 22);
a hard mask 210 (fig. 22, column 11, lines 17-18) on a planarization layer 200 (fig. 22, column 11, lines 20+);
a first layer (labeled fig. 22) with one or more mandrels (labeled fig. 22, e.g. posts, pillars or fins shown in labeled fig. 22 can consider mandrel/mandrels) on the hard mask 210 (fig. 22);
a non-mandrel material 275 between each of the one or more mandrels (labeled fig. 22);
a second layer (labeled fig. 22) with one or more mandrels (labeled fig. 22);
a pattern in the hard mask 210 and the one or more vias (figs. 22023).

    PNG
    media_image1.png
    582
    764
    media_image1.png
    Greyscale


Sant does not disclose a plurality of components; one or more metal lines coupling two or more components to each other; one or more vias arranged to couple together two metal lines; front end of line (FEOL) and optical planarization layer (OPL).
However, Choi discloses an integrated circuit device comprising: a plurality of components (¶0004, ¶0028) in a front end of line (FEOL) (¶0003), one or more metal lines (e.g. the line comprising via 112 in fig. 3 and the line comprising via under via 112 in fig. 3) coupling two or more components to each other, one or more vias (e.g. via 112 and the via under via 112 in fig. 3) arranged to couple together two metal lines; a semiconductor wafer (¶0003) in which front end of line (FEOL) (¶0003) and an optical planarization layer (OPL) (¶0020, ¶0022 and ¶0033).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Sant by having the plurality of components; one or more metal lines coupling two or more components to each other; one or more vias arranged to couple together two metal lines; front end of line (FEOL) and optical planarization layer (OPL), as taught by Choi, in order to increase the device functionality for a semiconductor device.
The recitations of “line process, front end of line (FEOL) processing has been completed;
depositing an etch stop layer over the first layer of one or more mandrels; etching the non-mandrel material that is not covered by the second layer; and removing the one or more mandrels of the first layer and the one or more mandrels of the second layer down to the hard mark to form a pattern in the hard mask; and using the pattern to form the one or more vias” are the process limitations which depend upon the product claim of independent claim 1. All the process limitations in claim 1 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 2, Sant discloses that wherein each mandrel on the first layer (labeled fig. 22) of one or more mandrels (labeled fig. 22) is parallel to each other (fig. 22).
Regarding claim 3, Sant discloses that wherein each mandrel on the second layer (labeled fig. 22) of one or more mandrels is parallel to each other and orthogonal to each mandrel on the first layer of one or more mandrels (labeled fig. 22).
Regarding claim 9, Sant discloses that wherein the spacers 275 (fig. 22) are formed of an oxide (column 11, lines 43-44 and lines 55+).
Regarding claim 12, Choi discloses that the device further comprises an inter-layer dielectric (ILD) 104 (fig. 3).
Regarding claim 13, the recitations of “the pattern is transferred through the hard mask to the ILD” is the process limitation which depend upon the product claim of independent claim 1. All the process limitation in claim 13 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 14, Choi discloses that the device comprises an optical planarization layer (OPL) 204 (¶0020, ¶0022, ¶0033), wherein the OPL is exposed through portions of the mask 207 (fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the optical planarization layer comprising organic planarization layer.
Regarding claim 15, Sant discloses that wherein the via is non- orthogonal to each other (figs. 22 and 25).
Regarding claim 16, Sant discloses the mandrels (fig. 22) and non-mandrels 275 (fig. 22).  The recitations of “self-aligned double patterning (SADP)” is the process limitation which depend upon the product claim of independent claim 1. All the process limitation in claim 13 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 17, Choi discloses that wherein the one or more vias are smaller than a critical dimension of the integrated circuit (figs. 1-6).

Claims 4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US 7560390; hereinafter Sant) in view of Choi et al. (US 2014/0197520; hereinafter Choi as applied to claims 1-3, 9, 12-17 above, and further in view of Hsieh et al. (US 2017/0194146; hereinafter Hsieh).
Regarding claim 4, as discussed in details above, Sant as modified by Choi substantially discloses all the limitation as claimed above except for each of the first layer and second layer further comprises spacers adjacent to each of the one or more mandrels and a non-mandrel material fill.
However, Hsieh discloses a method comprising: the first layer further comprises spacers 410 adjacent to each of the one or more mandrels 310 and a non-mandrel material fill 610 (fig. 7).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the method of Sant and Choi by having the steps of forming the layer further comprises spacers adjacent to each of the one or more mandrels and a non-mandrel material fill, as taught by Hsieh, in order to increase the device functionality for the structure.
Hsieh does not disclose the second layer further comprises spacers adjacent to each of the one or more mandrels and a non-mandrel material fill.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the second layer further comprises spacers adjacent to each of the one or more mandrels and a non-mandrel material fill, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Hsieh discloses that wherein the non-mandrel fill 610 (¶0023) is formed of a spin-on material (¶0023).  Hsieh further discloses that the non-mandrel fill 610 may include silicon oxide, silicon nitride, silicon oxynitride, a low-k dielectric, silicon carbide, and/or other suitable materials (¶0023).  Therefore, non-mandrel fill may include organic material.
Regarding claim 7, Hsieh discloses that, wherein the non-mandrel fill 610 is formed of a carbide film (¶0023).
Regarding claim 8, Hsieh discloses that wherein the non-mandrel fill 610 is formed of an oxide film (¶0023).
Regarding claim 10, Hsieh discloses that wherein the spacers are formed of a nitride (¶0019).
Regarding claim 11, Hsieh discloses that the hard mask comprises titanium nitride (TiN) (claim 21).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US 7560390; hereinafter Sant) in view of Choi et al. (US 2014/0197520; hereinafter Choi as applied to claims 1-3, 9, 12-17 above, and further in view of Liou et al. (U.S. 9525041; hereinafter Liou).
As discussed in details above, Sant as modified by Choi substantially discloses all the limitation as claimed above except for wherein the one or more mandrels are formed of an amorphous silicon.
However, Liou discloses a method comprising: wherein one or more mandrels are formed of an amorphous silicon (claim 4).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the method of Sant and Choi by having the steps of providing one or more mandrels are formed of an amorphous silicon, as taught by Liou, for providing the suitable material and in order to obtain high performance of the mandrels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894